DETAILED ACTION

Claims 1, 3-8 are allowed over the prior art of the record.


		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of the flexible stress sensing device as presented in the independent claim 1.  Major emphasis is being placed upon the provision of specifics of flexible cloth, conductive fiber bundles, textile knots multiple conductive filament, gaps, along with consideration of the amount of current path, in combination with other limitations of the said independent claim and its dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest art is CN 107271084A which discloses a flexible stress sensor and its preparation method.  The stress sensor includes two sensory packages, each sensory package includes flexible fiber silk with conductive material or conductive layer on the surface.  There are two sensory packages, which intersect, to be stacked, and contacts with each other in crossover sites. The invention further relates to the preparation method of the flexibility stress sensor.  CN 107271084A fails to show specific structure of textile knots, multiple conductive filament, and related gaps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, June 03, 2022